Order, Supreme Court, Bronx County (Gerald Esposito, J.), entered on or about January 30, 2001, which denied plaintiff’s motion for the issuance of a warrant of arrest pursuant to CPLR 2308 (a), unanimously reversed, on the law, without costs, and plaintiffs motion granted.
The motion court improvidently exercised its discretion in denying issuance of the warrant. Defendant has failed to appear at every juncture of this five-year-old mortgage foreclosure action and has ignored a judicial subpoena and a contempt order. Given this conduct and the likelihood that it will continue, the CPLR 2308 (a) warrant should issue inasmuch as it is the proper remedy for such circumstances (see, Hefte v Bellin, 137 AD2d 406, 408; Matter of Brown v Eimicke, 144 AD2d 460, 461) and plaintiff may otherwise be unable to enforce its deficiency judgment. Concur — Nardelli, J. P., Williams, Mazzarelli, Lerner and Friedman, JJ.